Case 1:20-cv-00434-LPS Document 11 Filed 04/30/20 Page 1 of 4 PageID #: 152




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

                                                         )
   MALLINCKRODT HOSPlTAL PRODUCTS lP                     )
   LIMITED, MALLINCKRODT HOSPlT AL                       )
   PRODUCTS INC., and NEW PHARMATOP L.P .,               )
                                                         )
                                                             C.A. No. l :20-cv-00434-LPS
        Plaintiffs,                                      )
                                                         )
   V.                                                    )
                                                         )
   BAXTER HEAL TH CARE CORPORATION,                      )
                                                         )
        Defendant.                                       )
                                                         )



              CONSENT JUDGMENT AND ORDER OF PERMANENT INJUNCTION

                 This action for patent infringement has been brought by Plaintiffs, Mallinckrodt Hospital

 Products IP Limited ("Mallinckrodt IP"), Mallinckrodt Hospital Products Inc. ("Mallinckrodt Hospital"),

 and New Pharmatop L.P. ("Pharmatop" and, together with Mallinckrodt IP and Mallinckrodt Hospital, the

 "Mallinckrodt Parties"), for infringement of U.S. Patent Nos. 9,610,265, 9,399,012, 9,987,238, 6,992,21 8,

 and 10,383 ,834 (the "Plaintiffs Patents"). The Mallinckrodt Parties' commencement of this litigation was

 based on its receipt of notice from Defendant Baxter Healthcare Corporation ("Baxter") that Baxter had

 filed Abbreviated New Drug Application No. 214331 (the "Baxter ANDA") with the United States Food

 and Drug Administration (the "FDA") containing a certification pursuant to 21 U.S.C.

 § 355(j)(2)(A)(vii)(IV) listing Mallinckrodt Hospital's OFIRMEV® (injectable acetaminophen) 10

 mg/mL, 100 mL product as the reference listed drug.

                 The Mallinckrodt Parties and Baxter have agreed to terms and conditions representing a

 negotiated settlement of this action and have set forth those terms and conditions in a Settlement
Case 1:20-cv-00434-LPS Document 11 Filed 04/30/20 Page 2 of 4 PageID #: 153




 Agreement and a License Agreement, each dated as of April 23 , 2020, by and among the applicable

 Mallinckrodt Parties and Baxter (collectively, the "Settlement Documents").

                 Now the parties, by their respective undersigned attorneys, hereby stipulate as follows:

                          IT IS thi~   ~ April, 2020,
                 ORDERED, ADJUDGED AND DECREED as follows:

                  I.      Terms used in this Consent Judgment and Order and not otherwise defined shall

 have the meanings ascribed thereto in the Settlement Documents.

                 2.       The Mallinckrodt Parties have charged Baxter with infringement of the Plaintiffs

 Patents in connection with Baxter's submission of the Baxter ANDA directed to a generic acetaminophen

 injection product to the FDA.

                 3.       The submission of the Baxter ANDA containing a certification pursuant to 21

 U.S.C. § 355(j)(2)(A)(vii)(IV) to the FDA for the purpose of obtaining regulatory approval to engage in

 the commercial manufacture, use and/or sale of a variation of acetaminophen injection within the United

 States before the expiration of U.S. Patent No. 6,992,218 was a technical act of infringement of that

 patent under 35 U.S.C. § 27l(e)(2)(A).

                 4.       Unless otherwise expressly permitted pursuant to the terms of the Settlement

 Documents, Baxter, its successors and permitted assigns, and any of its Affiliates or their respective

 officers, agents, servants and employees and those persons in active concert or participation with them

 with notice of this judgment by personal service or otherwise shall be and hereby are enjoined and

 restrained from infringing the Plaintiffs Patents by making, using selling, offering for sale, or importing

 any product that is the subject of the Baxter ANDA.

                 5.       Except as the Parties have heretofore expressly provided for in writing, by virtue

 of this Consent Judgment and Order, all claims and demands for relief prayed for by the Mallinckrodt

 Parties and Baxter in this action are deemed to be satisfied.

                 6.       Subject to the provisions of the Settlement Documents, in addition to remedies

 for contempt of this Consent Judgment and Order that the Mallinckrodt Parties or Baxter, as the case may
Case 1:20-cv-00434-LPS Document 11 Filed 04/30/20 Page 3 of 4 PageID #: 154




 be, have in the event of breach or violation by the other party of the terms of this Consent Judgment and

 Order, the non-breaching party (including its successors and permitted assigns) is entitled to appropriate

 injunctive relief against the breaching party with respect to the breaching conduct solely upon a showing

 of a likelihood of success of establishing that such a breach occurred. The Mallinckrodt Parties and

 Baxter agree that jurisdiction and venue for such an action, as specifically set forth in this paragraph,

 exists in this District Court, and waive any and all defenses based on personal jurisdiction, subject matter

jurisdiction and venue.

                 7.       This Court retains jurisdiction to enforce or supervise performance under this

 Consent Judgment and Order and the Settlement Documents.

                 8.       Each party shall bear its own costs, disbursements and attorneys' fees.

                 9.       The Mallinckrodt Parties and Baxter each expressly waive any right to appeal or

 otherwise move for relief from this Consent Judgment and Order.

                  10.     The Clerk of the Court is directed to enter this Consent Judgment And Order.




                                                            United States District Court Judge
Case 1:20-cv-00434-LPS Document 11 Filed 04/30/20 Page 4 of 4 PageID #: 155




               We hereby consent to the form and entry of this Consent Judgment And Order.



       MORRIS, NICHOLS, ARSHT &                    POTTER ANDERSON & CORROON LLP
       TUNNELLLLP
       /s/ Jeremy Jl_. rrigan                       / s/ <Pfii[ip (}(ovner
      Jeremy A. Tigan (#5239)                      Philip Rovner (#3215)
       1201 N. Market Street                       1313 N. Market Street, 6th Floor
      P.O. Box 1347                                Wilmington, DE 19801-6108
      Wilmington, DE 19899-1347                    (302) 984-6140
      (302) 658-9200                               provner@ potteranderson.com
      jtigan@mnat.com
                                                   Attorneys for Defendant
       Attorneys for Plaintiffs                    Baxter Healthcare Corporation
       Mallinckrodt IP Unlimited Company,
       Mallinckrodt Hospital Products Inc., and
       New Pharmatop L.P.

       OF COUNSEL:                                 OF COUNSEL:

       HAMILTON, BROOK, SMITH &                    RAKOCZY MOLINO MAZZOCHI SIWIK LLP
       REYNOLDS, P.C.                              Paul J. Molino
       Brian T. Moriarty, Esq.                     Tara M. Raghavan
       Lawrence P. Cogswell, III, Ph.D.            Six West Hubbard Street
       Seaport West                                Chicago, Illinois 60654
       155 Seaport Boulevard                       (312) 222-6300
       Boston, MA 02210
       (617) 607-5900                              Attorneys for Defendant
                                                   Baxter Healthcare Corporation
       Attorneys for Plaintiff
       New Pharmatop L.P.
